Citation Nr: 0840574	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-03 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for service connection for a left foot disability.

2.  Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The veteran served on active duty from May 1976 to January 
1984 and reserve duty from on various dates between March 
1987 and May 1990.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania. 


FINDINGS OF FACT

1.  The June 1999 rating decision, which denied a claim of 
entitlement to service connection for injury to the left foot 
with removal of bones in toes, is final.

2.  The evidence received since June 1999 includes evidence 
that is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a left foot disability, and raises a 
reasonable possibility of substantiating the claim.

3.  The veteran's left foot disability, claimed as left foot 
injury with removal of bones in toes, is not related to any 
incident of service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left foot 
disability. 38 U.S.C.A. §§  5108, 7105 (West 2002); 38 C.F.R. 
§  3.156 (2008).



2.  The veteran's left foot disability was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been incurred or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree 
of disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders at 881.

The RO provided notice to the veteran in a December 2004 
letter, issued prior to the decision on appeal, regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the veteran, and the types of 
evidence that will be obtained by VA.  An April 2006 letter 
also provided the veteran with notice of the information and 
evidence needed to establish a disability rating and an 
effective date for his claimed disability. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes available 
service treatment records, VA treatment records, a statement 
from the veteran's brother, and statements from the veteran.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. The veteran was an active 
participant in the claims process, submitting medical release 
forms and medical evidence as well as providing statements 
and testimony describing the impact his disabilities had on 
his functioning. Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so. Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the veteran. Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

As a final matter, in light of the favorable finding with 
regard to the issue of whether new and material evidence has 
been received to reopen the claim for service connection for 
a left food condition, no discussion of VCAA compliance with 
regard to Kent v. Nicholson, 20 Vet. App. 1 (2006) is 
necessary.



II. Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and that the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A. New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim. 38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible. See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 
(2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The veteran's original claim to entitlement to service 
connection for a left foot disability was denied by the RO in 
June 1999.  The veteran attempted to file a notice of 
disagreement with this decision in February 2004, but was 
notified that his appellate rights had expired.  Thus, the 
June 1999 decision is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302 (2008).  Therefore, new 
and material evidence is needed to reopen the claim.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Evidence of record at the time of the June 1999 rating 
decision included reserve service treatment records (as the 
RO was unable to obtain the veteran's service treatment 
records for his active duty), and VA treatment records for 
May 1998 to September 1998.

The RO, in the June 1999 rating decision, noted that the 
pertinent evidence of record at the time showed that the 
veteran's claim was not well-grounded because there was no 
record of treatment in service for an injury to the left 
foot; and therefore the RO found that there was no link 
between his post-service foot problems and his service.  
Thus, the evidence needed to reopen his claim is evidence 
that tends to show that his left foot disability is related 
to service.

The pertinent evidence received since the June 1999 rating 
decision consists of a letter from the veteran's brother from 
September 2005.  The veteran's brother, who was in service in 
Germany at the same time as the veteran, recounts in his 
letter that the brothers would visit each other and that he 
observed the veteran walking with difficulty.  The veteran's 
brother also states that the veteran "would complain about 
how his feet would hurt him" and that "the Army had removed 
bones from his feet." The veteran's brother also stated that 
currently the veteran's feet constantly bother him.  

Presuming the credibility of the evidence, the Board finds 
that such evidence is new and material because it indicates 
that the veteran's left foot disability may be related to an 
in-service injury. Thus, this evidence provides a basis to 
reopen his claim of entitlement to service connection for a 
left foot disability. 38 C.F.R. § 3.156(a). To this extent 
only, the appeal is granted.

B. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned. 38 C.F.R. § 
3.303(b). Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. 38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran's service treatment records are not available. In 
cases such as this, the VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule. Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). The Board's analysis of the veteran's claim was 
undertaken with this duty in mind. The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran. Russo v. 
Brown, 9 Vet. App. 46 (1996).

The veteran filed to reopen a claim for service connection 
for a left foot disability in December 2004.  The veteran 
indicated that he believed his current foot problems were a 
result of constant physical training while wearing U.S. Army 
issued combat boots. 

Initially the Board notes that the RO was unable to obtain 
the veteran's service treatment records for his active duty, 
but did receive medical records from his reserve duty.

The veteran's reserve service treatment records do not 
indicate that the veteran had foot problems. In fact, the 
March 1987 and April 1990 enlistment exams state that the 
veteran's feet are normal.  Also, the March 1987 exam shows 
that the veteran checked "no" when asked if he had any 
bone, joint, or other deformity, and "no" to any foot 
trouble. 

VA treatment records for May 1998 to September 1998, 
contained evidence regarding the veteran's left foot 
bunionectomy and arthroplasty of his toes. An August 1998 
record shows that the veteran had a history of a 
bunionectomy, and an x-ray showed "post surgical resection 
of distal mid phalanx #2-5 and significant softy tissue 
swelling."  Records from July 1998 show that the veteran had 
an x-ray with findings of hallux valgus of the left foot, and 
that the veteran was claiming to feel pins and needles in his 
left 1st metatarsalphalangeal joint.  Records from May 1998 
indicate that the veteran underwent a bunionectomy and 
arthroplasty for hammertoes around May 1, 1998, and a pin was 
put in place. 

The VA treatment records show that the veteran has had 
continued problems with his left foot: hallux valgus and 
hammer toes. An x-ray of the veteran's left foot from July 
2004 showed "status post bunionectomy, first metatarsal head 
with degenerative changes, first metatarsal phalngeal joint. 
Arthroplasties of the second and fifth digits. Deformity of 
the third toe." In both January 2004 and October 2003 the 
veteran reported for VA treatment because of pain and 
swelling of the second and third toes of his left foot. An x-
ray taken in October 2003 showed that there was improper 
positioning of the second and third toes which appeared 
laterally dislocated in interphalangeal joint. 

Though there is evidence that the veteran has current left 
foot problems, there is no evidence of foot problems in 
service, or evidence of a connection to service. The veteran 
contends that he had foot problems while in service in 
between May 1976 and January 1984, and specified in his 
August 1998 claim that he was treated for a left foot injury 
around 1977 or 1978 (Panama) and 1981 to 1984 (Germany). 
While the RO was unable to obtain the veteran's service 
treatment records from his active duty, they were able to get 
his reserve records, which are later in time. Those records, 
dating from March 1987 to May 1990, indicate that the veteran 
did not have feet trouble or a history of broken bones. 

The September 2005 letter from the veteran's brother was 
considered credible for the purposes of new and material 
evidence, however when reviewed with the entire medical 
evidence contained in the veteran's claims file, the 
statement does not give credence to the veteran's claim for 
entitlement to service connection for a left foot disability.  
In the letter the veteran's brother describes how the veteran 
claimed during a visit in Germany to have had bones removed 
from his feet by the Army. However, a letter from the veteran 
from April 2005 indicates that his claim should not have been 
for the removal of bones from his toes, but for hammer toes 
and the removal of a bunion that was performed at the 
Philadelphia VA. The veteran did have a bunionectomy in May 
1998, however this was 14 years after the veteran left active 
duty and 8 years after his reserve treatment records 
indicated that he did not have problems with his feet. 

Given the above, the Board finds that the veteran's current 
left foot disability is not related to any incident of 
service.  In this regard, the Board assigns more weight to 
the medical evidence of record and the veterans reserve 
treatment records than to the description of the veteran's 
service-time foot condition by the veteran and his brother. 
While the veteran's brother may have observed him walking 
with a limp during a visit between 1981 and 1984, the 
evidence is too speculative and inconsistent with reserve 
treatment records for a grant of entitlement to service 
connection.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361, 
1364 ( Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left foot disability 
is reopened, and the claim is granted to this extent only.

Entitlement to service connection for a left foot condition, 
claimed as a left foot injury, is denied. 



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


